DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. These claims recite “[a] method comprising using the device (EPE1) according to claim 1 to...” without reciting active steps for using the device of claim 1, rendering the claims indefinite. See MPEP 2173.05(q).
	Appropriate correction is required. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 & 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Saarikko et al. (US 2013/0314789 A1).
	Regarding claim 1, Saarikko discloses an optical device (EPE1) comprises a waveguide plate (SUB 1) (Fig. 3A: 10 – exit pupil expander), which in turn comprises: an in-coupling element (DOE 1) to form first guided light (Bla) and second guided light (Bib) by diffracting input light (IN 1) (Fig. 3A: 11 & 12 – first & second optical arrangements), first expander element (DOE2a) to form third guided light (B2a) by diffracting the first guided light (Bla) (Fig. 3A: 13 – third optical arrangement), second expander element (DOE2b) to form fourth guided light (B2b) by diffracting the second guided light (Bib) (Fig. 3A: 15 – fifth optical arrangement), and an out-coupling element (DOE3) to form first output light (OB3a) by diffracting the third guided light (B2a), and to form second output light (OB3b) by diffracting the fourth guided light (B2b), wherein the out-coupling element (DOE3) is arranged to form combined output light (OUT1) by combining the first output light (OB3a) with the second output light (OB3b) (Fig. 3A: 14 & 16 – fourth & sixth optical arrangements), wherein the in-coupling element (DOE1) has a first grating period (dia) for forming the first guided light (Bla), and wherein the in-coupling element (DOEl) has a second different grating period (dib) for forming the second guided light (Bib) (para [0057] & [0071]).  
	Regarding claim 2, Saarikko discloses the first expander element (DOE2a) has a third grating period (d2a) for forming the third guided light (Bla), the second expander element (DOE2b) has a fourth grating period (d2b) for forming the fourth guided light (B2b), wherein the third grating period (d2a) is different from the fourth grating period (d2b) (paras [0058] & [0072]).  
	Regarding claim 3, Saarikko discloses in an instance in which the input light (IN1) corresponds to an input image (IMGO), and the width (Ap) of the input image (IMGO) is greater than a predetermined limit (LIM1), the in-coupling element (DOE 1) may be arranged to provide: red light (B lapiR) which corresponds to a first corner point (P1) of an input image (IMGO), wherein the grating vectors (miaVia, m2aV2a, m3aV3a, mlbVlb, m2bV2b, m3bV3b) of the elements (DOEl, DOE2a, DOE2b, DOE3) have been selected such that: the red light of the first corner point (P1) is guided from the in-coupling element (DOE1) to the out-coupling element (DOE3) via the second expander element (DOE2b), the red light of the first corner point (P1) is not guided from the in-coupling element (DOE1) to the out-coupling element (DOE3) via the first expander element (DOE2a) (see Fig. 3A & paras [0057]-[0058], [0071]-[0072]: red light is coupled via optical arrangements 12, 15 & 16, and not optical arrangement 13).  
	Regarding claim 4, Saarikko discloses in an instance in which the input light (IN 1) corresponds to an input image (IMGO), and the width (A(p) of the input image (IMGO) is greater than a predetermined limit (LIM1), the in-coupling element (DOE 1) is arranged to provide: red light (B laPR) which corresponds to a first corner point (P1) of an input image (IMGO), blue light (B 1bP2,B) which corresponds to a second corner point (P2) of the input image (IMGO), wherein the grating vectors (miaVia, m2aV2a, m3aV3a, mlbVlb, m2bV2b, m3bV3b) of the elements (DOE1, DOE2a, DOE2b, DOE3) have been selected such that: the red light of the first corner point (P1) is guided from the in-coupling element (DOE1) to the out-coupling element (DOE3) via the second expander element (DOE2b), the red light of the first corner point (P1) is not guided from the in-coupling element (DOE1) to the out-coupling element (DOE3) via the first expander element (DOE2a), the blue light of the second corner point (P2) is guided from the in-coupling element (DOE1) to the out-coupling element (DOE3) via the first expander element (DOE2a), and the blue light of the second corner point (P2) is not guided from the in-coupling element (DOE1) to the out-coupling element (DOE3) via the second expander element (DOE2b) (see Fig. 3A & paras [0057]-[0058], [0071]-[0072]: red light is coupled via optical arrangements 12, 15 & 16, and not optical arrangement 13; green-blue light is coupled via optical arrangements 11, 13 & 14).
 	Regarding claim 5, Saarikko discloses the first guided light (Bla) comprises light (B1apo) which corresponds to a center point (PO) of the input image (IMG0) (the input image/light is seen to inherently have a center point), the second guided light (Bib) comprises light (B lbpo) which corresponds to the center point (PO) of the input image (IMG0) (the input image/light is seen to inherently have a center point), the third guided light (B2a) comprises light (B2apo) which corresponds to a center point (PO) of the input image (IMG0), the fourth guided light (B2b) comprises light (B2bpo) which corresponds to the center point (PO) of the input image (IMG0) (the input image/light is seen to inherently have a center point), wherein the out-coupling element (DOE3) is arranged to: form a first output light beam (OB3a) by diffracting light, which corresponds to the center point (PO) of the input image (IMG0), form a second output light beam (OB3b) by diffracting light, which corresponds to the center point (PO) of the input image (IMG0) (see Fig. 3A & paras [0057]-[0058], [0071]-[0072]), wherein the first output light beam (OB3a) and the second output light beam (OB3b) propagate in a direction (kpo), which corresponds to the center point (PO) (see Figs. 3A & 6; the output beam is seen to include/correspond to a center point).  
	Regarding claim 6, Saarikko discloses the in-coupling element (DOE1) is arranged to diffract the input light (IN1) such that the first guided light (Bla) comprises light of a center point (PO) of an input image (IMGO) (the input image/light is seen to inherently have a center point), and such that the second guided light (Bib) comprises light of the center point (PO) (the input image/light is seen to inherently have a center point), wherein the out-coupling element (DOE3) is arranged to diffract the third guided light (B2a) received from the first expander element (DOE2a) such that the first output light (OB3a) comprises light of the center point (PO) (the output image/light is seen to maintain the point), wherein the out-coupling element (DOE3) is arranged to diffract the fourth guided light (B2b) received from the second expander element (DOE2b) such that the second output light (OB3b) comprises light of the center point (PO) (the output image/light is seen to maintain the point), wherein the light of the center point (PO) in the first output light (OB3a) propagates in an axial direction (k3,P0), wherein the light of the center point (PO) in the second output light (OB3b) propagates in the same axial direction (k3,P0) (see Figs. 3A & 6).  
	Regarding claim 7, Saarikko discloses the light of the center point (PO) in the first guided light (Bla) propagates in a first direction (kIapo), wherein the light of the center point (PO) in the second guided light (Bib) propagates in a second direction (klbpo), wherein the angle (7AB) between the first direction (klapo) and the second direction (klbpo) is in the range of 60° to 120° (see Figs. 3A & 6: approximately 90°).  
	Regarding claim 8, Saarikko discloses a first region (REG3a) of the out- coupling element (DOE3) is arranged to out-couple light of the center point (PO) received from the first expander element (DOE2a) (Fig. 3A: 14 – fourth optical arrangement), a second region (REG3b) of the out-coupling element (DOE3) is arranged to out-couple light of the center point (PO) received from the second expander element (DOE2b) (Fig. 3A: 16 – sixth optical arrangement), wherein the first region (REG3a) overlaps the second region (REG3a) such that the common overlapping area (COM1) of the first region (REG3a) and the second region (REG3b) is greater than 50% of the one-sided area of the out-coupling element (DOE3) (see Fig. 3A: 100% overlap).  
	Regarding claim 10, Saarikko discloses a display apparatus (500) comprising an optical engine (ENG1) to form a primary image (IMG0) and to convert the primary image (IMG0) into a plurality of input light beams of the input light (IN 1) (Fig. 3A: 20 – optical engine), the display apparatus (500) comprising the device (EPE1) according to claim 1 to form light beams of output light (OUT1) by diffractively expanding the input light beams of the input light (IN1) (see above rejection of claim 1).  
	Regarding claim 11, Saarikko discloses a method comprising using the device (EPE1) according to claim 1 to provide output light (OUT1) (see rejection of claim 1).  
	Regarding claim 12, Saarikko discloses a method comprising using the device (EPE1) according to claim 1 to display an image (VIMG1) (see rejection of claim 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 9 is rejected under 35 U.S.C. 103 as being unpatentable over Saarikko in view of TeKolste et al. (US 2016/0116739 A1).
	Saarikko and TeKolste disclose optical waveguides. Therefore, they are analogous art.
	Regarding claim 9, Saarikko neither teaches nor suggests one or more optically isolating elements (ISO1) to prevent direct optical coupling between the first expander element (DOE2a) and the second expander element (DOE2b).  
	However, TeKolste discloses a device comprising one or more optically isolating elements (ISO1) (Fig. 9A: 913a & 913b – wavelength selective filters) to prevent direct optical coupling between a first expander element (DOE2a) and a second expander element (DOE2b) (Fig. 9A: 911a & 911b – first and second light distributing elements) (para [0187]). Among the benefits of this configuration includes reducing crosstalk to improve image quality (para [0188]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Saarikko by providing one or more optically isolating elements (ISO1) to prevent direct optical coupling between the first expander element (DOE2a) and the second expander element (DOE2b), as taught by TeKolste, in order to reduce crosstalk to improve image quality.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 6, 8-11, 15-16 & 18 of copending Application No. 17/330,448 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-2, 6, 8-11, 15-16 & 18 of the ‘448 application include all the limitations of claims 1-12 of the present application.
Claim 1 of the present application corresponds with claim 1 of the ‘448 application.
Claim 2 of the present application corresponds with claim 8 of the ‘448 application.
Claims 3-4 of the present application corresponds with claim 15 of the ‘448 application.
Claim 5 of the present application corresponds with claim 10 of the ‘448 application.
Claim 6 of the present application corresponds with claim 11 of the ‘448 application.
Claim 7 of the present application corresponds with claim 6 of the ‘448 application.
Claim 8 of the present application corresponds with claim 9 of the ‘448 application.
Claim 9 of the present application corresponds with claim 2 of the ‘448 application.
Claim 10 of the present application corresponds with claim 16 of the ‘448 application.
Claim 11 of the present application corresponds with claim 18 of the ‘448 application.
Claim 12 of the present application corresponds with claim 19 of the ‘448 application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kimberly N Kakalec whose telephone number is (571)270-5802. The examiner can normally be reached Monday - Thursday, 8:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kimberly N. Kakalec/Primary Examiner, Art Unit 2872